 
Exhibit 10.36
 

 
FOURTH AMENDMENT OF SECURITY AGREEMENT




This Fourth Amendment of Security Agreement (“Fourth Amendment”) is made as of
November 14, 2008 by BioTime, Inc., as the “Debtor,” in favor and for the
benefit of each “Secured Party,” and amends that certain Third Amended and
Restated Security Agreement, March 31, 2008.


1.           “Security Agreement” means the Third Amended and Restated Security
Agreement, March 31, 2008, as amended by this Fourth Amendment.


2.           “Credit Agreement” means that certain Third Amended and Restated
Revolving Line of Credit Agreement, dated March 31, 2008, as amended by the
Fourth Amendment of Revolving Line of Credit Agreement.


3.           “Secured Party” means, individually and collectively, each person
who has executed the Credit Agreement as a Lender.


4.           “Note” has the meaning ascribed in the Credit Agreement.


5.           Except as amended or modified by this Fourth Amendment, all
provisions of the Third Amended and Restated Security Agreement remain in
effect.




DEBTOR


BIOTIME, INC.




By:          /s/ Michael D.
West                                                                                
Chief Executive Officer




By:          /s/
Judith Segall                                                                                     
Secretary


 

 